NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HAROLD V. DAVIS,
Clo:imcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7063
Appeal from the United States Courtof Appeals for
Veterans C1aims in case no. 10-1771, Judge Mary J.
Schoelen.
ON MOTION
ORDER
Haro1d V. Davis moves for expedited consideration
and appointment of counsel This court considers
whether this appeal should be dismissed for lack of juris-
diction.

DAV`lS V. DVA 2
The United States Court of Appea1s for Veterans
C1aims vacated and remanded a decision of the Board of
Veterans’ Appeals (Board) denying Davis’ claim for enti-
tlement to service connection for hepatitis C on December
6, 2010. That court did not consider Davis’ arguments
regarding denial of service connection for lymphoma,
noting that the lack of a final Board decision regarding
that claim rendered it beyond its scope of review. Davis
filed a motion for reconsideration on December 22, 2010
with the Court of Appea1s for Veterans Claims and then
filed a Notice of Appeal with this court on December 29,
2010. On January 20, 2011, the Court of Appeals for
Veterans Claims issued an order dismissing Davis’ motion
for reconsideration because the filing of a Notice of Appeal
with this court divested the Court of Appea1s for Veterans
Claims of jurisdiction. On February 11, 2011, Davis sent
a letter to this court seeking expedited consideration of
his case and the appointment of counsel, followed by a
subsequent letter received on February 14 reiterating his
request.
Because the Court of Appeals for Veterans Claims
remanded Davis’ matter to the Board, its decision appears
non-final This court’s jurisdiction over appeals from the
Court of Appeals for Veterans Claims is limited by stat-
ute. See 38 U.S.C. § 7292. This court will generally not
review remand orders or other non-final decisions from
the Court of Appeals for Veterans Claims. See Williams v.
Pr1lncipi, 275 F.3d 1361, 1364 (Fed. Cir. 2002).
Davis also requests appointment of counsel. HoW-
ever, this court has no procedure to appoint counsel for
pro se litigants Davis is advised that pro bono counsel
may be available to veterans for representation at this
court through various assistance programs, including the
Federal Circuit Bar Association’s Veterans Pro Bon0

3 DAVIS V. DVA
Program. Pro bono counsel may also be available for
representation at the Court of Appea1s for Veterans
C1aims through the Veterans Consortium Pro Bono Pro-
gram.
Accordingly,
lT lS ORDERED THATZ
(1) The parties are directed within 21 days from the
date of filing of this order to show cause why this appeal
should not be dismissed
(2) Davis’ motions are denied
FoR THE CoURT
FEB 25 2011
Date
/s/ J an Horbaly
J an Horbaly
Clerk
cc: Harold V. Davis
Renee Gerber, Esq. U_s_ c0uR_FBlFEkPPEALs ma
THE FEDERAL CIRCUlT
823 FEB 25 2011
lAN HDRBALY
CLER{